Exhibit 10.1
 


EMPLOYMENT AGREEMENT
 


EMPLOYMENT AGREEMENT, entered into as of May 9, 2016 (the "Agreement"), by and
between HealthWarehouse.com, Inc., a Delaware corporation (the "Company"), and
Lalit Dhadphale (the "Employee").
 
W I T N E S S E T H:
 
WHEREAS, the Company desires to employ the Employee as its President and Chief
Executive Officer so that it will have the benefit of his ability, experience
and services, and the Employee is willing to enter into an agreement to that
end, upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby covenant
and agree as follows:
 
1.       Employment
 
The Company hereby agrees to employ the Employee, and the Employee hereby agrees
to be in the employ of the Company, on and subject to the terms and conditions
of this Agreement.
 
2.       Term
 
The period of this Agreement (the "Agreement Term") shall commence and become
effective on May 9, 2016 (the "Effective Date") and shall expire on the first
anniversary of the Effective Date.  Thereafter, the Agreement Term shall be
automatically extended for an additional year on each anniversary of the
Effective Date, unless written notice of non-extension is provided by either
party to the other party at least ninety (90) days prior to such anniversary. 
The period of the Employee's employment hereunder (the "Employment Period")
shall commence as of the Effective Date and shall expire at the end of the
Agreement Term, unless earlier terminated in accordance with the terms and
conditions of this Agreement or except as otherwise set forth herein.
 
3.       Position and Duties
 
(a)      Position, Reporting.  During the Employment Period, the Employee shall
serve as, and with the title, office and authority of, the President and Chief
Executive Officer of the Company.  The Employee shall have such duties and
authority as are normally associated with such positions and will generally have
responsibility for managing Company activities, subject to the authority of the
Company's Board of Directors of the Company (the "Board"). These activities
include but are not limited to Board activities, investor and public relations,
fund raising and banking relations. The Employee shall report directly to the
Board.
 
 
 
 
Page 1 of 9

--------------------------------------------------------------------------------

 
 
 
 
(b)       Business Time.  During the Employment Period, the Employee agrees to
devote his full business time, efforts and skills to the performance of his
duties and responsibilities under this Agreement.  Subject to Section 7 hereof,
the Employee shall not be precluded from devoting reasonable periods of time to
participate in professional, philanthropic or community activities; provided
that such activities do not interfere with the Employee's regular performance of
his duties and responsibilities hereunder.
 
(c)       Location.  The Employee shall perform his duties in the Florence,
Kentucky and Las Vegas, Nevada areas and from time to time the Employee will be
required to travel to other locations in connection with his responsibilities
under this Agreement.
 
4.         Compensation and Benefits
 
In consideration of the services rendered by the Employee during the Employment
Period, and subject in all respects to the terms and provisions of this
Agreement, the Company shall pay or provide the Employee the compensation and
benefits set forth below:
 
(a)        Base Salary.  During the Employment Period, the Company shall pay the
Employee a base salary at the rate of $175,000 per annum (the "Base Salary"), to
be paid in accordance with the normal payroll practices of the Company.  The
Base Salary shall be increased to $185,000 per year on May 9, 2017 and
thereafter may be reviewed from time to time by the Compensation Committee of
the Board (the "Compensation Committee") for possible merit increases.
 
(b)        Annual Bonus.  During the Employment Period, the Employee shall have
the opportunity to earn an annual bonus (the "Annual Bonus") with a target equal
to 100% of Base Salary under the annual bonus program in which management
employees of the Company are eligible to participate, as determined by the
Compensation Committee from time to time, with the amount and payment of the
Annual Bonus to be based on the achievement of performance goals by the Company
and/or the Employee under the terms of such program.  The Annual Bonus shall be
paid 50% in cash and 50% in stock options. Notwithstanding the foregoing, for
the 2016 and 2017 calendar years, the Employee shall be deemed to have earned at
least a minimum Annual Bonus of 30% of Base Salary irrespective of whether
applicable performance targets are met.  To be eligible for payment of the
Annual Bonus, Employee must be employed by the Company on the date of payment of
such Annual Bonus.  The Annual Bonus shall be paid no later than June 30 of the
calendar year immediately following the calendar year to which such bonus
relates.
 
(c)         Benefits.  The Employee shall be entitled to participate in the
employee and fringe benefit plans and programs of the Company in which employees
of the Company are generally eligible to participate from time to time during
the Employment Period, subject to and on a basis consistent with the terms,
conditions, eligibility requirements and overall administration of such plans
and programs.
 
 
 
 
 
Page 2 of 9

--------------------------------------------------------------------------------

 
 
 
 
(d)         Vacation.  The Employee shall be entitled to up to four (4) weeks of
vacation per year.
 
(e)          Business Expenses.  The Company shall reimburse all reasonable
business expenses and disbursements incurred by the Employee in the performance
of his duties under this Agreement in accordance with the Company's normal
practices and procedures, upon proper accounting therefor.
 
5.           Termination of Employment
 
The Employment Period and the Employee's employment hereunder shall be
terminated upon the occurrence of any of the following events, subject to the
provisions of this Agreement applicable to termination of employment, as
follows:
 
(a)          Resignation for Good Reason.  The Employee may voluntarily
terminate the Employment Period and the Employee's employment hereunder for Good
Reason.  For these purposes of this Agreement, "Good Reason" shall mean (i) the
assignment to the Employee of any duties materially inconsistent with the
Employee's position, title, authority or responsibilities as contemplated by
Section 3(a) hereof, or any action by the Company that results in a material
diminution in such position, title, authority or responsibilities without the
Employee's express written consent or (ii) a change in control wherein
individuals who, as of the date of the signing of this Agreement, constitute the
Board of Directors (the "Incumbent Board") cease for any reason to constitute at
least a majority of such Board; provided that any individual who becomes a
director of the Company subsequent to the date of the signing of this Agreement,
whose election, or nomination for election by the Company stockholders, was
approved by the vote of at least a majority of the directors then in office
shall be deemed a member of the Incumbent Board.  In no event shall the Employee
be considered to have terminated his employment for "Good Reason" unless the
Employee delivers a written notice of termination to the Company identifying in
reasonable detail the acts or omissions constituting "Good Reason" and the
provision of this Agreement relied upon, and such acts or omissions are not
cured by the Company within 15 days of receipt of such notice.  If the acts or
omissions are not cured, the Employee may terminate his employment not earlier
than 30 days following the date of the written notice of termination referred to
in the preceding sentence
 
(b)          Resignation without Good Reason.  The Employee may voluntarily
terminate the Employment Period and the Employee's employment hereunder for any
reason that does not constitute Good Reason ("Without Good Reason") by giving
the Company 30 days advance written notice of such termination. 
 
(c)          Termination For Cause.  The Company may terminate the Employment
Period and the Employee's employment hereunder for Cause.  For purposes of this
Agreement, "Cause" shall mean the occurrence of one of the following: (i) fraud
or willful or intentional misrepresentation in connection with the Employee's
performance of his duties hereunder; (ii) the failure by the Employee to
substantially perform his duties hereunder; (iii) willful or intentional conduct
by the Employee that is detrimental to the Company's reputation, goodwill or
business operations in any material respect; (iv) breach or threatened breach by
the Employee of the restrictive covenants incorporated in Section 7 hereof;
(v) the Employee's conviction for, or plea of nolo contendere to a charge of
commission of, a felony or a violation of federal or state securities laws; or
(vi) a material breach of the representations in Section 9 hereof.
 
 
 
 
Page 3 of 9

--------------------------------------------------------------------------------

 
 
 
 
(d)         Termination Without Cause.  The Company may terminate the Employment
Period and the Employee's employment hereunder without Cause ("Termination
Without Cause") at any time by giving the Employee 30 days' advance written
notice of such termination, or in lieu thereof by paying the Employee, in
addition to any amounts the Employee is due under Section 6 hereof, his
then-current daily Base Salary for each day the Company's written notice of
termination is less than 30 days.
 
(e)          Disability.  The Employment Period and the Employee's employment
hereunder shall terminate upon his Disability.  For purposes of this Agreement,
"Disability" shall mean the inability of the Employee to perform his essential
duties to the Company, with or without accommodation, on account of physical or
mental illness or incapacity for a period of three consecutive months, or for a
period of six months, whether or not consecutive, during any 12-month period. 
The Employee's employment hereunder shall be deemed terminated by reason of
Disability on the last day of the applicable period.
 
(f)           Death.  The Employment Period and the Employee's employment
hereunder shall terminate upon his death.
 
6.            Rights Upon Termination
 
In the event the Employment Period and the Employee's employment hereunder is
terminated during the Agreement Term, the Employee shall have the rights
provided below.
 
(a)           Resignation for Good Reason; Termination Without Cause.  In the
event that the Employment Period and the Employee's employment hereunder is
terminated by the Employee for Good Reason or by the Company as a Termination
Without Cause, the Company shall pay the Employee: (i) any earned but unpaid
Base Salary through the date of termination, (ii) any unreimbursed business
expenses as of the date of termination under Section 4(e) hereof and (iii)
subject to Section 6(d) below, severance pay equal to twelve (12) months of Base
Salary at the rate then in effect, payable in equal installments over a twelve
month period following the date of termination in accordance with the normal
payroll practices of the Company.
 
(b)           Resignation Without Good Reason; Termination for Cause; Death;
Disability.  In the event that the Employment Period and the Employee's
employment hereunder is terminated by the Employee Without Good Reason, by the
Company for Cause or on account of death or Disability, the Employee shall not
be entitled to receive, and the Company shall have no obligation to provide, any
severance payments, bonus, or benefits under this Agreement; except that the
Company shall pay the Employee: (i) any earned but unpaid Base Salary through
the date of termination, and (ii) any unreimbursed business expenses as of the
date of termination under Section 4(e) hereof.
 
(c)           Other Obligations.  The benefits payable to the Employee under
this Agreement are not in lieu of any benefits payable under any employee
benefit plan, program or arrangement of the Company, except as specifically
provided herein, and upon termination of employment, the Employee will receive
such benefits or payments, if any, as he may be entitled to receive pursuant to
the terms and conditions of such plans, programs and arrangements.  Except for
the obligations of the Company provided by this Section 6, the Company shall
have no other obligations to the Employee upon his termination of employment.
 
(d)            Releases of Claims.  As a condition of the Employee's entitlement
to any severance payment under Section 6(a) hereof, the Employee to execute and
honor a release of claims in the form specified by the Company.
 
 
 
 
Page 4 of 9

--------------------------------------------------------------------------------

 
 
7.        Restrictive Covenants
 
(a)       Nondisclosure of Confidential Information.
 
(i)      The Employee acknowledges that during the course of the Employee's
employment with the Company, the Employee has had or will have access to and
knowledge of certain information that the Company considers confidential, and
the release of such information to unauthorized persons would be extremely
detrimental to the Company.  As a consequence, the Employee hereby agrees and
acknowledges that the Employee owes a duty to the Company not to disclose, and
agrees that without the prior written consent of the Company, at any time,
either during or after the Employee's employment with the Company, the Employee
will not communicate, publish or disclose, to any person anywhere or use, any
Confidential Information (as hereinafter defined), except as may be necessary or
appropriate to conduct the Employee's duties hereunder, provided the Employee is
acting in good faith and in the best interest of the Company, or as may be
required by law or judicial process.  The Employee will use reasonable best
efforts at all times to hold in confidence and to safeguard any Confidential
Information from falling into the hands of any unauthorized person.  The
Employee will return to the Company all Confidential Information in the
Employee's possession or under the Employee's control whenever the Company shall
so request, and in any event will promptly return all such Confidential
Information if the Employee's relationship with the Company is terminated for
any or no reason and will not retain any copies thereof.  For purposes hereof,
the term "Confidential Information" shall mean any information used by or
belonging or relating to the Company or any of its affiliates that is not known
generally to the industry in which the Company is or may be engaged and which
the Company maintains on a confidential basis, including, without limitation,
any and all trade secrets and proprietary information, information relating to
the Company's business and services, employee information, customer lists and
records, business processes, procedures or standards, know-how, manuals,
business strategies, records, financial information, in each case whether or not
reduced to writing or stored electronically, as well as any information that the
Company advises the Employee should be treated as confidential information. 
Further, Confidential Information shall not include information which is
independently obtained from a third party whose disclosure violates no duty of
confidentiality to the Company.
 
(ii)        The Employee acknowledges and agrees that all analyses, reports,
proposals, software, documentation, machine code and other intellectual property
owned by the Company (collectively, the "Company's Intellectual Property") are
and shall remain the sole and exclusive property of the Company, or as otherwise
may be noted, and that in no event shall the Employee have any ownership
interest therein.  In that connection, the Employee hereby irrevocably assigns,
transfers and conveys to the Company all of his right, title and interest, if
any, in and to the Company's Intellectual Property, including any rights the
Employee may have of patent, copyright, trade secret or other proprietary rights
in the Company's Intellectual Property.  The Employee agrees to assist the
Company in every proper way to obtain and from time to time enforce patents,
copyrights, trade secrets and all other proprietary and intellectual property
rights and interest in and to all the Company's Intellectual Property in any and
all countries, and to that end the Employee will execute and deliver all
documents and other papers and materials for use in applying for, obtaining and
enforcing such patents, copyrights, trademarks and other proprietary and
intellectual property rights and interests, as the Company may request in
writing, together with any assignments thereof to the Company or persons
designated by it.  The Employee agrees that the Company is appointed as his
attorney to execute all such instruments and do all such things for the purpose
of assuring to the Company (or its designee) the full benefit of the provisions
of this paragraph.
   
(b)        Noninterference with Clients or Employees.  The Employee agrees that,
during the period of the Employment Period and for a period of 18 months from
the date of termination of employment for any reason (the "Restricted Period"),
the Employee shall not, on the Employee's own behalf or on behalf of any other
person or entity, solicit or in any manner influence or encourage any current or
prospective client, customer, employee or other person or entity that has a
business relationship with the Company or any subsidiary, to terminate or limit
in any way their relationship with the Company, or interfere in any way with
such relationship.
 
 
 
 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
 
 
(c)         Noncompetition.  The Employee agrees that, during the Restricted
Period, the Employee shall neither directly nor indirectly, engage or hold an
interest in any business engaged in the Business in those geographic areas in
which the Company or its subsidiaries conduct the Business, nor directly or
indirectly, have any interest in, own, manage, operate, control, be connected
with as a stockholder (other than as a stockholder of less than five percent
(5%) of the issued and outstanding stock of a publicly held corporation), joint
venturer, officer, director, partner, employee or consultant, or otherwise
engage or invest or participate in the Business in those geographic areas in
which the Company or its subsidiaries engage in the Business.  For purposes of
this Agreement, "Business" shall mean (i) the marketing and distribution of
pharmaceuticals, prescription medications and over-the-counter ("OTC")
medications and products and pet prescription medications in all 50 states and
the District of Columbia through the mail or a commercial delivery service, and
(ii) any other business in which the Company or its subsidiaries are engaged in
during the Restricted Period.
 
(d)          Survival.  The provisions of this Section 7 shall be applicable and
shall survive for the time periods specified herein without regard to the
termination of the Employment Period or the expiration of the Agreement Term.
 
(e)          Enforcement.  The Employee acknowledges and agrees that the
provisions of this Section 7 are reasonable and necessary for the successful
operation of the Company.  The Employee further acknowledges that if he breaches
any provision of this Section 7, the Company will suffer irreparable injury.  It
is therefore agreed that the Company shall have the right to enjoin any such
breach or threatened breach, without posting any bond, if ordered by a court of
competent jurisdiction.  The existence of this right to injunctive and other
equitable relief shall not limit any other rights or remedies that the Company
may have at law or in equity including, without limitation, the right to
monetary and compensatory damages.  In addition, the Employee further
acknowledges that if he breaches any provision of this Section 7 following his
termination of employment with the Company, the Employee will forfeit the right
to any unpaid severance or other payments due under this Agreement.  If any
provision of this Section 7 is determined by a court of competent jurisdiction
to be unenforceable in the manner set forth herein, the Employee and the Company
agree that it is the intention of the parties that such provision should be
enforceable to the maximum extent possible under applicable law.  If any
provisions of this Section 7 are held to be invalid or unenforceable, such
invalidation or unenforceability shall not affect the validity or enforceability
of any other provision of this Section 7 (or any portion thereof).  For purposes
of the restrictions of this Section 7, references to the "Company" include
reference to its subsidiaries and affiliates.
 
8.           Successors and Assigns
 
(a)          This Agreement shall inure to the benefit of and be binding upon
the successors and assigns of the Company upon any sale of all or substantially
all of the Company's assets, or upon any merger, consolidation or reorganization
of the Company with or into any other corporation, all as though such successors
and assigns of the Company and their respective successors and assigns were the
Company.  Except as provided above, this Agreement shall not be assignable by
the Company to any person without the prior written consent of the Employee.
 
(b)           This Agreement and all rights of the Employee hereunder shall
inure to the benefit of and be enforceable by the Employee's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.  The Employee's obligations under this Agreement shall
not be assignable by the Employee.
 
9.             Representations
 
The Employee represents and warrants that his entering into this Agreement and
his employment with the Company will not be in breach of any other agreement
with any current or former employer and that he is not subject to any other
restrictions on solicitation of clients or customers or competing against
another entity.  The Employee understands that the Company has relied on this
representation in entering into this Agreement.
 
 
 
 
Page 6 of 9

--------------------------------------------------------------------------------

 
 
 
 
10.       Board Membership
 
At each annual meeting of the Company's stockholders during the Employment
Period, the Company will nominate Employee to serve as a member of the Board. 
Employee's service as a member of the Board will be subject to any required
stockholder approval.  Upon the termination of Employee's employment for any
reason, unless otherwise requested by the Board, Employee agrees to resign from
the Board (and all other positions held at the Company and its affiliates), and
Employee, at the Board's request, will execute any documents necessary to
reflect his resignation.
 
11.       Entire Agreement
 
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof and cancels and supersedes any and all prior
agreements between the parties with respect to the subject matter hereof, except
to the extent specifically provided herein.  Any amendment or modification of
this Agreement shall not be binding unless in writing and signed by the Company
and the Employee.  The Company represents that there are no other agreements
with the Company or other undertakings to or for the Company which have been
executed by the Employee other than as expressly set forth herein.
 
12.       Severability
 
In the event that any provision of this Agreement is determined to be invalid or
unenforceable, the remaining terms and conditions of this Agreement shall be
unaffected and shall remain in full force and effect, and any such determination
of invalidity or unenforceability shall not affect the validity or
enforceability of any other provision of this Agreement.
 
13.       Tax Withholding
 
All compensation paid to the Employee under this Agreement shall be subject to
all applicable income tax, employment tax and all other federal, state and local
tax withholdings and deductions.
 
14.       Waiver of Breach
 
The waiver by either party of a breach of any provision of this Agreement by the
other party must be in writing and will not operate or be construed as a waiver
of any subsequent breach by such other party.
 
15.       Notices
 
All notices which may be necessary or proper for either the Company or the
Employee to give to the other shall be in writing and shall be delivered by hand
or sent by registered or certified mail, return receipt requested, or by air
courier, to the Employee at:  the Employee's then-current address as listed in
the Company's payroll records or at such other address as may be provided to the
Company for this purpose, and shall be sent in the manner described above to
Chief Operating Officer and Chief Financial Officer, HealthWarehouse.com, Inc.,
7107 Industrial Road, Florence, Kentucky, 41042, and shall be deemed given when
sent, provided that any notice given under Section 5 hereof shall be deemed
given only when received.  Any party may by like notice to the other party
change the address at which he or they are to receive notices hereunder.
 
 
 
 
Page 7 of 9

--------------------------------------------------------------------------------

 
 
 
 
16.         Governing Law
 
This Agreement shall be governed by and enforceable in accordance with the laws
of the Commonwealth of Kentucky, without giving effect to the principles of
conflict of laws thereof.
 
17.         Counterparts
 
This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
 
18.         Drug Screen
 
This Agreement is contingent upon the Employee's successful completion of a
pre-employment drug screen.  In the event that, for any reason, such drug screen
shall not be successfully completed, this Agreement shall be null and void and
the Company and the Employee shall have no obligations hereunder.
 






 
 
 
 
 
 

 




Page 8 of 9

--------------------------------------------------------------------------------



 

 




IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of May 9, 2016.
 
EMPLOYEE
 
 
 
 
_/s/ Lalit
Dhadphale                                                                    
       Lalit Dhadphale
 
 
HEALTHWAREHOUSE.COM, INC.
 
 
 
 
_/s/    Daniel
Seliga                                                                       
By:     Daniel Seliga
Title:   Chief Operating Officer
 
 
 
 
 
 
 
 
 
 
Page 9 of 9

--------------------------------------------------------------------------------

 